Citation Nr: 1531602	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-36 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative disc disease (DDD) of the lumbar spine, L4-S1 (lumbar spine disability). 

2.  Entitlement to an initial compensable rating for DDD of the cervical spine,     C6-C7 (cervical spine disability). 

3.  Entitlement to service connection for a left shoulder condition.

4.  Entitlement to service connection for left arm pain and numbness.

5.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from August 2005 to April 2010.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from     a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The October 2013 statement of the case included the issue of entitlement to an increased initial rating for anemia.  However, the Veteran specifically limited her substantive appeal to the issues listed on the cover page.  As such, the anemia issue is not in appellate status.  38 C.F.R. §§ 20.200, 20.302, 20.1103 (2014).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

The Board notes that the Veteran's representative included the issue of entitlement to an increased initial rating for anemia in their presentations.  It is unclear whether the representatives were simply unaware that such issue was not perfected or whether such presentations are being intended as a new claim.  Therefore, such matter is REFERRED to the Agency of Original Jurisdiction (AOJ) for clarification as to whether a new claim for increased rating for anemia is being raised and if so, for any action deemed necessary. 

For the reasons explained below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

In April 2014, the Veteran's representative stated that the Veteran service-connected cervical and lumbar disabilities have increased in severity since the      in-service VA examination.  In addition, the representative requests that the post-service private treatment records received in April 2014 showing increased cervical and lumbar disability be considered by the examiner.  Thus, the Board finds that a new orthopedic examination is needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995).

The Veteran also contends that she has a current left arm condition due to her service-connected cervical spine disability.  The VA examiner will also be requested to provide an opinion regarding this issue.

Finally, the Board notes that in her notice of disagreement, the Veteran provided a list of medications that she indicated were prescribed by VA, to include Cetirizine which is used for allergy symptoms.  There are no VA treatment records contained in the claims file.  Such records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,      and approximate dates of treatment of all health care providers, both VA and private, who have treated her for back, neck, left shoulder, left arm and allergic rhinitis disabilities since her discharge from service.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  In addition, obtain all VA treatment records and associate them with the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be    so notified. 

2.  Schedule the Veteran for a VA spine examination          to determine the current severity of cervical and lumbar spine disabilities, and to determine whether she suffers   from left arm disability associated with her cervical spine disability.  The examiner must review the claims file in conjunction with the examination.  All indicated tests  should be conducted and the results reported, to include range of motion of the cervical and lumbar spine, as well    as motor and sensory evaluation.  The examiner should also document, to the extent possible, the frequency and duration of incapacitating episodes of disc disease (acute signs and symptoms of disc disease that have required bed rest prescribed by a physician and treatment by a physician).  

Additionally, the examiner should indicate whether the Veteran has a left arm disability (claimed as pain and numbness) and if so, to provide a diagnosis for that disability.  For any diagnosed left arm disability, the examiner should indicate whether that disability is caused by the service connected spine disability.  If not caused by the spine disability, the examiner should opine whether the left arm disability has been permanently worsened beyond normal progression by the spine disability and if so, to quantify the degree of worsening beyond baseline attributable to the spine disability.  A complete rationale for all opinions expressed should be provided.  .

3.  After the development requested above as well as     any additional development deemed necessary has been completed, the record should again be reviewed.  If       the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with    a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





